          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 1 of 30




 1                          UNITED STATES DISTRICT COURT
 2                                 DISTRICT OF NEVADA
 3
 4   RAYE THERESA ZAMMIT,                       Case No. 2:21-cv-00738-JAD-NJK
 5         Plaintiff(s),                           Order Dismissing Action
 6   v.
 7   RICHARD SOLOMONS, et al.,
 8         Defendant(s).
 9   TANYA RENEE ROBERSON,                      Case No. 2:21-cv-00740-JAD-NJK
10         Plaintiff(s),                           Order Dismissing Action
11   v.
12   FRANK GIUNTA,
13         Defendant(s).
14   AARON JOHN DEVRIES, et al.,                Case No. 2:21-cv-00741-JAD-NJK
15         Plaintiff(s),                           Order Dismissing Action
16   v.
17   JASON MIKKELSEN,
18         Defendant(s).
19   ALESA LYN HART,                            Case No. 2:21-cv-00742-JAD-NJK
20         Plaintiff(s),                           Order Dismissing Action
21   v.
22   DAVID SIMON, et al.,
23         Defendant(s).
24   BAHAELDEEN JACKNOON,                       Case No. 2:21-cv-00743-JAD-NJK
25         Plaintiff(s),                           Order Dismissing Action
26   v.
27   FLORENCE J. ARM,
28         Defendant(s).

                                           1
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 2 of 30




 1   ALESA LYN HART,                           Case No. 2:21-cv-00744-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   PELICAN PLAZA MANAGEMENT
     COMPANY, LLC, et al.,
 5
           Defendant(s).
 6
     BARBARA J. STRUTHERS,                     Case No. 2:21-cv-00745-JAD-NJK
 7
           Plaintiff(s),                           Order Dismissing Action
 8
     v.
 9
     MORTON SCHAPIRO, et al.,
10
           Defendant(s).
11
     ALESA LYN HART,                           Case No. 2:21-cv-00746-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     NATHAN BENDERSON,
15
           Defendant(s).
16
     BECKY BARNES-BOERS,                       Case No. 2:21-cv-00747-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     FIRST STREET SCHOOL, et al.,
20
           Defendant(s).
21
     ALESA LYNN HART,                          Case No. 2:21-cv-00748-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     STEPHEN F. LOVELL,
25
           Defendant(s).
26
27
28

                                          2
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 3 of 30




 1   BETTY J. BENNING,                         Case No. 2:21-cv-00749-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   GARY C. MOHR, et al.,
 5         Defendant(s).
 6   ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00751-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   RITE AID STORE #10640, MANAGER, et
     al.,
10
           Defendant(s).
11
     ALESA LYN HART,                           Case No. 2:21-cv-00752-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     ARNE SORENSON, et al.,
15
           Defendant(s).
16
     ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00753-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     MACY’S GENERAL MANAGER, et al.,
20
           Defendant(s).
21
     TENNILLE IRENE HOUSTON,                   Case No. 2:21-cv-00754-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     BRIAN BEAN, et al.,
25
           Defendant(s).
26
27
28

                                          3
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 4 of 30




 1   AMORINE LEWIS,                            Case No. 2:21-cv-00755-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   ROSSMORE PARK HOA PRESIDENT, et
     al.,
 5
           Defendant(s).
 6
     ELEANOR CLARE D’AMICO,                    Case No. 2:21-cv-00756-JAD-NJK
 7
           Plaintiff(s),                           Order Dismissing Action
 8
     v.
 9
     U.S. POST OFFICE, MANAGER, et al.,
10
           Defendant(s).
11
     TERESA ANN MCCONNELL,                     Case No. 2:21-cv-00757-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     TERESA PARKHURST,
15
           Defendant(s).
16
     ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00758-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     BED, BATH & BEYOND, et al.,
20
           Defendant(s).
21
     TERRI JAYNE READ,                         Case No. 2:21-cv-00759-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     HOLIDAY INN CLUB VACATIONS, et al.,
25
           Defendant(s).
26
27
28

                                           4
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 5 of 30




 1   ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00760-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   HUNTINGTON HOSPITAL, et al.,
 5         Defendant(s).
 6   AMY DEANNA HOOD,                          Case No. 2:21-cv-00761-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   JOHN C. MALONE, et al.,
10         Defendant(s).
11   ELEANOR CLARE D’AMICO,                    Case No. 2:21-cv-00762-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   WALT WHITMAN SHOPS, et al.,
15         Defendant(s).
16   THOMAS K. BEADLING,                       Case No. 2:21-cv-00763-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   JENNIFER CUTHBERT, et al.,
20         Defendant(s).
21   ANDY SEEMAN,                              Case No. 2:21-cv-00764-JAD-NJK
22         Plaintiff(s),                           Order Dismissing Action
23   v.
24   MATTHEW JOBLON, et al.,
25         Defendant(s).
26
27
28

                                          5
            Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 6 of 30




 1   ELEANOR CLAIRE D’AMICO,                     Case No. 2:21-cv-00766-JAD-NJK
 2           Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   COSTCO WHOLESALE, et al.,
 5           Defendant(s).
 6   ELEANOR CLAIRE D’AMICO,                     Case No. 2:21-cv-00767-JAD-NJK
 7           Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   THE HOME DEPOT, et al.,
10           Defendant(s).
11   ELEANOR CLAIRE D’AMICO,                     Case No. 2:21-cv-00769-JAD-NJK
12           Plaintiff(s),                           Order Dismissing Action
13   v.
14   STOP & SHOP, et al.,
15           Defendant(s).
16   ELEANOR CLAIRE D’AMICO,                     Case No. 2:21-cv-00771-JAD-NJK
17           Plaintiff(s),                           Order Dismissing Action
18   v.
19   STAPLES, et al.,
20           Defendant(s).
21   T.R.J., et al.,                             Case No. 2:21-cv-00772-JAD-NJK
22           Plaintiff(s),                           Order Dismissing Action
23   v.
24   MR. ANDREY KRUGLYKIN, et al.,
25           Defendant(s).
26
27
28

                                            6
           Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 7 of 30




 1   ANNE ELIZABETH FERRANTE,                   Case No. 2:21-cv-00774-JAD-NJK
 2           Plaintiff(s),                          Order Dismissing Action
 3   v.
 4   SC INVESTMENTS LAS VEGAS INC., et
     al.,
 5
             Defendant(s).
 6
     C.C.H., et al.,                            Case No. 2:21-cv-00775-JAD-NJK
 7
             Plaintiff(s),                          Order Dismissing Action
 8
     v.
 9
     DELLCOR MANAGEMENT, INC.,
10
             Defendant(s).
11
     JENNIFER C. MUELLER,                       Case No. 2:21-cv-00776-JAD-NJK
12
             Plaintiff(s),                          Order Dismissing Action
13
     v.
14
     TERRY MANUEL, et al.,
15
             Defendant(s).
16
     ANTHONY JOHN AMORELLO,                     Case No. 2:21-cv-00777-JAD-NJK
17
             Plaintiff(s),                          Order Dismissing Action
18
     v.
19
     DOUGLAS A. KESSLER, et al.,
20
             Defendant(s).
21
     TRICHELE REESE,                            Case No. 2:21-cv-00778-JAD-NJK
22
             Plaintiff(s),                          Order Dismissing Action
23
     v.
24
     TISHMAN SPEYER PROPERTIES, LP, et
25   al.,
26           Defendant(s).
27
28

                                           7
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 8 of 30




 1   JOHN DONALD MESZAROS, et al.,               Case No. 2:21-cv-00779-JAD-NJK
 2         Plaintiff(s),                            Order Dismissing Action
 3   v.
 4   INTERVAL INTERNATIONAL, INC., et al.,
 5         Defendant(s).
 6   VALERIE BATCHELOR, et al.,                  Case No. 2:21-cv-00780-JAD-NJK
 7         Plaintiff(s),                            Order Dismissing Action
 8   v.
 9   CHRISTOPHER J. NASSETTA, et al.,
10         Defendant(s).
11   CAROL A. WILLIAMS,                          Case No. 2:21-cv-00781-JAD-NJK
12         Plaintiff(s),                            Order Dismissing Action
13   v.
14   EXTENDED STAY OF AMERICA
     ATLANTA MANAGER, et al.,
15
           Defendant(s).
16
     JOHN SMITH WILLIAMS,                        Case No. 2:21-cv-00782-JAD-NJK
17
           Plaintiff(s),                            Order Dismissing Action
18
     v.
19
     MICHAEL W. BRYANT,
20
           Defendant(s).
21
     WILLIAM FREDERICK SAAR,                     Case No. 2:21-cv-00783-JAD-NJK
22
           Plaintiff(s),                            Order Dismissing Action
23
     v.
24
     STEVEN B. TANGER, et al.,
25
           Defendant(s).
26
27
28

                                             8
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 9 of 30




 1   JUDY KAY KATZ,                            Case No. 2:21-cv-00784-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   MOLINE POST OFFICE POSTMASTER, et
     al.,
 5
           Defendant(s).
 6
     JULIE SIKORSKY,                           Case No. 2:21-cv-00785-JAD-NJK
 7
           Plaintiff(s),                           Order Dismissing Action
 8
     v.
 9
     DAVID JEFFREY, et al.,
10
           Defendant(s).
11
     JASON CLARK,                              Case No. 2:21-cv-00786-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     MOTORWORLD AUTOMOTIVE GROUP,
15   INC., et al.,
16         Defendant(s).
17   JAMES MARTIN WOLF,                        Case No. 2:21-cv-00789-JAD-NJK
18         Plaintiff(s),                           Order Dismissing Action
19   v.
20   RICHARD SOLOMONS, et al.,
21         Defendant(s).
22   JAN SNELL HOUSTON,                        Case No. 2:21-cv-00790-JAD-NJK
23         Plaintiff(s),                           Order Dismissing Action
24   v.
25   WALMART SUPERCENTER MANAGER,
     et al.,
26
           Defendant(s).
27
28

                                          9
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 10 of 30




 1   JAN SNELL HOUSTON,                         Case No. 2:21-cv-00791-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   DEKALB REGIONAL MEDICAL
     CENTER, et al.,
 5
           Defendant(s).
 6
     JANET J. MCALISTER,                        Case No. 2:21-cv-00792-JAD-NJK
 7
           Plaintiff(s),                           Order Dismissing Action
 8
     v.
 9
     JACK MILLER, et al.,
10
           Defendant(s).
11
     JANETTE PIRIE,                             Case No. 2:21-cv-00793-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     DRD HOSPITALITY, INC., et al.,
15
           Defendant(s).
16
     JASON CLARK,                               Case No. 2:21-cv-00794-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     JOHN LILLY, M.D., et al.,
20
           Defendant(s).
21
     JASON CLARK,                               Case No. 2:21-cv-00795-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     PAUL J. WITT,
25
           Defendant(s).
26
27
28

                                          10
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 11 of 30




 1   ELEANOR CLAIRE D’AMICO,                    Case No. 2:21-cv-00797-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   KETEWOMOKE YACHT CLUB,
 5         Defendant(s).
 6   ELEANOR CLAIRE D’AMICO,                    Case No. 2:21-cv-00798-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   TOWN OF HUNTINGTON, NY, et al.,
10         Defendant(s).
11   ELEANOR CLARE D’AMICO,                     Case No. 2:21-cv-00800-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   KMART STORE #9381 MANAGER, et al.,
15         Defendant(s).
16   HEATHER RENEE NANCE,                       Case No. 2:21-cv-00801-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   DAVE KING, et al.,
20         Defendant(s).
21   HEATHER RENEE NANCE,                       Case No. 2:21-cv-00802-JAD-NJK
22         Plaintiff(s),                           Order Dismissing Action
23   v.
24   STEPHEN P. JOYCE, et al.,
25         Defendant(s).
26
27
28

                                          11
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 12 of 30




 1   DEBRA L. HUGHSON,                          Case No. 2:21-cv-00803-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   DAVID KONG, et al.,
 5         Defendant(s).
 6   DENNIS J. TROCCIOLA,                       Case No. 2:21-cv-00804-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   PRC GROUP, et al.,
10         Defendant(s).
11   DIANE QUACKENBUSH,                         Case No. 2:21-cv-00805-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   JOEY DECUFFA, et al.,
15         Defendant(s).
16   DOMINIC L. MAZZONE, JR.,                   Case No. 2:21-cv-00806-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   JANET MOLLEN, et al.,
20         Defendant(s).
21   ELEANOR CLAIRE D’AMICO,                    Case No. 2:21-cv-00807-JAD-NJK
22         Plaintiff(s),                           Order Dismissing Action
23   v.
24   KING KULLEN GENERAL MANAGER, et
     al.,
25
           Defendant(s).
26
27
28

                                          12
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 13 of 30




 1   ELEANOR CLAIRE D’AMICO,                    Case No. 2:21-cv-00808-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   PRIME RESTAURANT MANAGER, et al.,
 5         Defendant(s).
 6   COREY ADAM HANSON,                         Case No. 2:21-cv-00809-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   MICHAEL BRINDSI, et al.,
10         Defendant(s).
11   CHRISTINA EARHEART,                        Case No. 2:21-cv-00810-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   RICHARD SOLOMONS,
15         Defendant(s).
16   GARTH A. LEONARD,                          Case No. 2:21-cv-00811-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   U.S. POSTAL SERVICES POSTMASTER,
     et al.,
20
           Defendant(s).
21
     CYNTHIA GATES,                             Case No. 2:21-cv-00812-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     WAYNE B. GOLDBERG, et al.,
25
           Defendant(s).
26
27
28

                                          13
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 14 of 30




 1   GINA B. WILLIAMS,                          Case No. 2:21-cv-00813-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   ALEX C. CABANAS, et al.,
 5         Defendant(s).
 6   CYNTHIA GATES,                             Case No. 2:21-cv-00814-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   CARNIVAL CORPORATION & PLC, et al.,
10         Defendant(s).
11   DALE AUSTIN STOPP,                         Case No. 2:21-cv-00815-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   ANDY FOLEY,
15         Defendant(s).
16   DAVID ALAN FIELDSEND,                      Case No. 2:21-cv-00816-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   LA QUINTA HOLDINGS, et al.,
20         Defendant(s).
21   DAVID J. WHITE,                            Case No. 2:21-cv-00817-JAD-NJK
22         Plaintiff(s),                           Order Dismissing Action
23   v.
24   MICHEL T. REYNOLDS, et al.,
25         Defendant(s).
26
27
28

                                           14
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 15 of 30




 1   DAVID HIGGINBOTHAM,                        Case No. 2:21-cv-00818-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   FEDEX CORPORATION, et al.,
 5         Defendant(s).
 6   DAVID HIGGINBOTHAM,                        Case No. 2:21-cv-00819-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   CAROL Z. GARRISON, et al.,
10         Defendant(s).
11   DAVID HIGGINBOTHAM,                        Case No. 2:21-cv-00820-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   BIRMINGHAM CITY HALL, et al.,
15         Defendant(s).
16   KATHERINE MARY TROTTIER,                   Case No. 2:21-cv-00821-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   DAVID J.G. BLACKMORE, et al.,
20         Defendant(s).
21   KATHERINE MARY TROTTIER,                   Case No. 2:21-cv-00823-JAD-NJK
22         Plaintiff(s),                           Order Dismissing Action
23   v.
24   STEVE EASTERBROOK, et al.,
25         Defendant(s).
26
27
28

                                          15
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 16 of 30




 1   KELLY-ANN LARSON,                          Case No. 2:21-cv-00824-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   TRIPLE FIVE GROUP GHERMEZIAN
     BROTHERS,
 5
           Defendant(s).
 6
     KENNETH M. MERONEY,                        Case No. 2:21-cv-00825-JAD-NJK
 7
           Plaintiff(s),                           Order Dismissing Action
 8
     v.
 9
     CHRISTOPHER J. NASSETTA, et al.,
10
           Defendant(s).
11
     KENNETH MERONY,                            Case No. 2:21-cv-00826-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     CHRISTOPHER J. NASSETTA, et al.,
15
           Defendant(s).
16
     KRISTEN RICHMOND,                          Case No. 2:21-cv-00827-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     VALLEY VIEW ELEMENTARY SCHOOL,
20
           Defendant(s).
21
     LAURA BARTEL,                              Case No. 2:21-cv-00828-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     CHOICE HOTELS INTERNATIONAL,
25   INC., et al.,
26         Defendant(s).
27
28

                                          16
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 17 of 30




 1   LAURA BARTEL,                              Case No. 2:21-cv-00829-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   BEST WESTERN CORPORATE OFFICE
     AND HEADQUARTERS, et al.,
 5
           Defendant(s).
 6
     LAURA BARTEL,                              Case No. 2:21-cv-00830-JAD-NJK
 7
           Plaintiff(s),                           Order Dismissing Action
 8
     v.
 9
     WYNDHAM WORLDWIDE
10   CORPORATION, et al.,
11         Defendant(s).
12   LAURA BARTEL,                              Case No. 2:21-cv-00832-JAD-NJK
13         Plaintiff(s),                           Order Dismissing Action
14   v.
15   LA QUINTA HOLDINGS, et al.,
16         Defendant(s).
17   LAURA BETA GRABER,                         Case No. 2:21-cv-00833-JAD-NJK
18         Plaintiff(s),                           Order Dismissing Action
19   v.
20   U.S. POSTAL SERVICES, POSTMASTER
     GENERAL, et al.,
21
           Defendant(s).
22
     LAURA XIRENA GONZALEZ,                     Case No. 2:21-cv-00834-JAD-NJK
23
           Plaintiff(s),                           Order Dismissing Action
24
     v.
25
     DANNY GUTIERREZ, SR., et al.,
26
           Defendant(s).
27
28

                                          17
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 18 of 30




 1   LAURALEE TYLER,                            Case No. 2:21-cv-00836-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   BEAR MOUNTAIN STATE PARK, et al.,
 5         Defendant(s).
 6   LINDA SUE WITTUM,                          Case No. 2:21-cv-00838-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   TRAVIS JANTZEN, et al.,
10         Defendant(s).
11   LINK J. CHANEY,                            Case No. 2:21-cv-00840-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   JIMMY HENSON,
15         Defendant(s).
16   LUCRECIA PEREZ,                            Case No. 2:21-cv-00841-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   STUART D. GOLDSTEIN, et al.,
20         Defendant(s).
21   MARK ALLAN UNTERSCHER,                     Case No. 2:21-cv-00842-JAD-NJK
22         Plaintiff(s),                           Order Dismissing Action
23   v.
24   STEPHEN P. HOLMES, et al.,
25         Defendant(s).
26
27
28

                                          18
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 19 of 30




 1   MARK ALLAN UNTERSEHER,                     Case No. 2:21-cv-00845-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   HOLIDAY INN CLUB VACATIONS, et al.,
 5         Defendant(s).
 6   MARLA DEWALT SUMMEY,                       Case No. 2:21-cv-00846-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   ST. PAUL’S EPISCOPAL SCHOOL
     BOARD CHAIRMAN AND SCHOOL
10   RECTOR, et al.,
11         Defendant(s).
12   MARLA DEWALT SUMMEY,                       Case No. 2:21-cv-00847-JAD-NJK
13         Plaintiff(s),                           Order Dismissing Action
14   v.
15   TAMMY WEBB, et al.,
16         Defendant(s).
17   MARY BETH ENGLUND,                         Case No. 2:21-cv-00849-JAD-NJK
18         Plaintiff(s),                           Order Dismissing Action
19   v.
20   KARYN HUEMOELLER, et al.,
21         Defendant(s).
22   PATRICK CHARLES PARKER,                    Case No. 2:21-cv-00850-JAD-NJK
23         Plaintiff(s),                           Order Dismissing Action
24   v.
25   JOHN ADAMS, et al.,
26         Defendant(s).
27
28

                                           19
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 20 of 30




 1   PAUL ALLEN TAYLOR,                         Case No. 2:21-cv-00851-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   GENE IMEL, et al.,
 5         Defendant(s).
 6   MARYANNE CHRISTINA PIENTA,                 Case No. 2:21-cv-00852-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   ANTHONY CLARK, et al.,
10         Defendant(s).
11   PAUL JAMES CAPASSO,                        Case No. 2:21-cv-00853-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   CHRIS ROUSSOS, et al.,
15         Defendant(s).
16   PAULINE VICTORIA AUGHE,                    Case No. 2:21-cv-00854-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   ALBERT JEYTE, et al.,
20         Defendant(s).
21   RICK SCHUSSLER,                            Case No. 2:21-cv-00855-JAD-NJK
22         Plaintiff(s),                           Order Dismissing Action
23   v.
24   STONEPINE HOA PRESIDENT, et al.,
25         Defendant(s).
26
27
28

                                          20
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 21 of 30




 1   ROBERT J. GARLOW,                          Case No. 2:21-cv-00856-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   RICHARD M. BRACKEN, et al.,
 5         Defendant(s).
 6   CONNIE CARR,                               Case No. 2:21-cv-00857-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   BERKLEY SOUTH CONDOMINIUM
     ASSOCIATION, INC., et al.,
10
           Defendant(s).
11
     ROBERT WESLEY HENDERSON,                   Case No. 2:21-cv-00858-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     CRAIG M. NASH, et al.,
15
           Defendant(s).
16
     ROBIN FLYNN,                               Case No. 2:21-cv-00859-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     JOHN Z. KUKRAL, et al.,
20
           Defendant(s).
21
     RONALD LEE PENDLETON,                      Case No. 2:21-cv-00860-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     BIGLARI HOLDINGS, et al.,
25
           Defendant(s).
26
27
28

                                          21
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 22 of 30




 1   MARY LOU MATHIS,                           Case No. 2:21-cv-00861-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   PAUL ALLEN, et al.,
 5         Defendant(s).
 6   MELINDA DIANE SCOTT,                       Case No. 2:21-cv-00862-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   ANNA LINNEY,
10         Defendant(s).
11   ROSEMARY RAMIREZ,                          Case No. 2:21-cv-00863-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   LA CAZE DEVELOPMENT COMPANY,
     LLC, et al.,
15
           Defendant(s).
16
     CHARY LYNN HELTON,                         Case No. 2:21-cv-00864-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     MICHAEL JENSEN-SILVA, et al.,
20
           Defendant(s).
21
     MELISSA COFFEY,                            Case No. 2:21-cv-00865-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     AVA TOLUCA HILLS APARTMENTS,
25
           Defendant(s).
26
27
28

                                          22
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 23 of 30




 1   CECIL E. BROWN,                            Case No. 2:21-cv-00866-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   BAL HARBOUR CHATEAUX
     CONDOMINIUM ASSOCIATION, INC., et
 5   al.,
 6         Defendant(s).
 7   CONNIE S. YUNA, et al.,                    Case No. 2:21-cv-00867-JAD-NJK
 8         Plaintiff(s),                           Order Dismissing Action
 9   v.
10   CAPITAL RESORTS OCEAN VIEW
     VACATION VILLAS, et al.,
11
           Defendant(s).
12
     MICHAEL C. LUCAS,                          Case No. 2:21-cv-00868-JAD-NJK
13
           Plaintiff(s),                           Order Dismissing Action
14
     v.
15
     JEFFERSON COUNTY PUBLIC LIBRARY,
16   et al.,
17         Defendant(s).
18   NANCY HENDLER,                             Case No. 2:21-cv-00869-JAD-NJK
19         Plaintiff(s),                           Order Dismissing Action
20   v.
21   ANDREW ALEXANDER, et al.,
22         Defendant(s).
23   NANCY HENDLER,                             Case No. 2:21-cv-00870-JAD-NJK
24         Plaintiff(s),                           Order Dismissing Action
25   v.
26   WAL-MART STORES, INC., et al.,
27         Defendant(s).
28

                                          23
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 24 of 30




 1   MICHAEL W. PARKS,                          Case No. 2:21-cv-00871-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   PATRICK H. HAMILL, et al.,
 5         Defendant(s).
 6   NANCY HENDLER,                             Case No. 2:21-cv-00872-JAD-NJK
 7         Plaintiff(s),                           Order Dismissing Action
 8   v.
 9   GATOR TOWN INN,
10         Defendant(s).
11   MISTIE CORDES RODES,                       Case No. 2:21-cv-00873-JAD-NJK
12         Plaintiff(s),                           Order Dismissing Action
13   v.
14   DORIS VOITIER, et al.,
15         Defendant(s).
16   PATRICIA BRANDON,                          Case No. 2:21-cv-00874-JAD-NJK
17         Plaintiff(s),                           Order Dismissing Action
18   v.
19   INTERCONTINENTAL HOTELS GROUP
     (IHG), et al.,
20
           Defendant(s).
21
     PATRICIA BRANDON,                          Case No. 2:21-cv-00875-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     SASSY HENRY, et al.,
25
           Defendant(s).
26
27
28

                                          24
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 25 of 30




 1   MITCHELL E. NIHART SR.,                    Case No. 2:21-cv-00876-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   INDIANA BUREAU OF MOTOR
     VEHICLES, et al.,
 5
           Defendant(s).
 6
     SUSAN BRANDWEIN,                           Case No. 2:21-cv-00877-JAD-NJK
 7
           Plaintiff(s),                           Order Dismissing Action
 8
     v.
 9
     MEGAN J. BRENNAN, et al.,
10
           Defendant(s).
11
     STEVEN WAYNE SWEDBERG,                     Case No. 2:21-cv-00878-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     KEITH E. SMITH, et al.,
15
           Defendant(s).
16
     SHELLEY MICHELLE WRIGHT,                   Case No. 2:21-cv-00879-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     MARK B. ROSENBERG, et al.,
20
           Defendant(s).
21
     MITCHELL J. OELLRICH,                      Case No. 2:21-cv-00880-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     SIX FLAGS DISCOVERY KINGDOM,
25
           Defendant(s).
26
27
28

                                          25
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 26 of 30




 1   SHELDON L. KRESLER, et al.,                Case No. 2:21-cv-00881-JAD-NJK
 2         Plaintiff(s),                           Order Dismissing Action
 3   v.
 4   POMPANO ATLANTIS CONDOMINIUM
     ASSOCIATION, INC., et al.,
 5
           Defendant(s).
 6
     SHARON L. TOWNSEND,                        Case No. 2:21-cv-00882-JAD-NJK
 7
           Plaintiff(s),                           Order Dismissing Action
 8
     v.
 9
     BRUCE A. CORDINGLEY, et al.,
10
           Defendant(s).
11
     ROSEMARY SALES,                            Case No. 2:21-cv-00883-JAD-NJK
12
           Plaintiff(s),                           Order Dismissing Action
13
     v.
14
     BLACKSTONE GROUP, L.P., et al.,
15
           Defendant(s).
16
     MITCHELL J. OELLRICH,                      Case No. 2:21-cv-00884-JAD-NJK
17
           Plaintiff(s),                           Order Dismissing Action
18
     v.
19
     SILVER SMOKE AND LIQUOR STORE,
20
           Defendant(s).
21
     SCOTT D. CHAFFEE,                          Case No. 2:21-cv-00886-JAD-NJK
22
           Plaintiff(s),                           Order Dismissing Action
23
     v.
24
     THE BLACKSTONE GROUP L.P., et al.,
25
           Defendant(s).
26
27
28

                                          26
              Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 27 of 30




 1       STEVEN WAYNE SWEDBERG,                                 Case No. 2:21-cv-00887-JAD-NJK
 2              Plaintiff(s),                                      Order Dismissing Action
 3       v.
 4       IRWIN MOLASKY, et al.,
 5              Defendant(s).
 6       SIMONE C. DUVEN,                                       Case No. 2:21-cv-00888-JAD-NJK
 7              Plaintiff(s),                                      Order Dismissing Action
 8       v.
 9       CRAIG M. NASH, et al.,
10              Defendant(s).
11       JAMES MARTIN WOLF,                                     Case No. 2:21-cv-00895-JAD-NJK
12              Plaintiff(s),                                      Order Dismissing Action
13       v.
14       RICHARD SOLOMONS, et al.,
15              Defendant(s).
16
17             These 133 cases were filed by Hank Falstad, an architect who identifies himself as a
18 specialist in building construction that complies with the Americans with Disabilities Act.
19 Though Falstad purports to be acting as the attorney for each of these individual plaintiffs, he
20 isn’t one. For each case, he also failed to pay the filing fee required to initiate a civil action in
21 this court. Because non-lawyers may not file cases on behalf of others in federal court 1 and
22 because these cases were all improperly commenced, this court issued an order in each case that
23 gave each named plaintiff until June 7, 2021, to file a proper complaint signed on their own
24 behalf or by a licensed attorney authorized to practice law in this court, and to pay the filing fee.
25 No such action was taken, so the magistrate judge recommends that I dismiss these actions
26 without prejudice. She also recommends in the first-filed of these cases, Zammit v. Solomons,
27
28   1
         See ECF No. 4 in each case (collecting authorities).
                                                       27
              Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 28 of 30




 1 that Mr. Falstad be declared a vexatious litigant, limiting his ability to file future actions in such
 2 an unauthorized representative capacity. 2
 3              Falstad filed an objection to that report and recommendation for “all 140 cases filed in
 4 the first week in May 2021.” 3 That objection fails to address any of the concerns or issues that
 5 the magistrate judge raised in her recommendations. Falstad also filed a supplemental
 6 objection. 4 It similarly skirts any issue relevant to the magistrate judge’s recommendations.
 7 Instead, Falstad demands rulings on these cases within 30 days, and he threatens to file another
 8 “100 per month in 2021, 300 in 2022[,] and 500 in 2023.” 5 None of the named plaintiffs has
 9 filed a complaint in response to the court’s order. No filing fee has been paid, and no application
10 to proceed in forma pauperis has been submitted.
11              When a party objects to a magistrate judge’s report and recommendation on a dispositive
12 issue, the district court must conduct a de novo review of the challenged findings and
13 recommendations. 6 The district judge “may accept, reject, or modify, in whole or in part, the
14 findings or recommendations made by the magistrate judge,” “receive further evidence,” or
15 “recommit the matter to the magistrate judge with instructions.” 7 Having considered Falstad’s
16 objection and supplemental objection, and after a de novo review, I overrule the objections and
17 adopt in full the magistrate judge’s reports and recommendations. Falstad’s objections do not
18 identify any error in the magistrate judge’s very narrow R&Rs. They offer instead a rambling
19 exposition on “Who is Hank Falstad.” 8 And they reiterate his beliefs about the ADA, its history,
20 and how he has “designed these cases” to set up a “Federal Civil Rights Court” here in Las
21   2
    See Zammit v. Solomons et al., 2:21-cv-00738-JAD-NJK, ECF No. 18 (vexatious-litigant report
22 and recommendation).
     3
23       See id. at ECF No. 19 (objection).
     4
         See id. at ECF No. 20 (supplemental objection).
24
     5
         Id. at 2.
25   6
     Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1)(B); Local Rule IB 3-2(b) (requiring a district judge
26 to review de novo only the portions of a report and recommendation addressing a case-
   dispositive issue that a party objects to).
27 7
     28 U.S.C. § 636(b)(1).
28 8
     See Zammit v. Solomons et al., 2:21-cv-00738-JAD-NJK, ECF No. 19 at 1.
                                                        28
             Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 29 of 30




 1 Vegas, where he lives. In this new system, “Justice Clarence Thomas needs to represent the
 2 Supreme Court as the longest sitting Justice.” 9
 3             Despite Falstad’s objections, all of the fatal defects with these cases remain uncured.
 4 Because he is not an attorney, the law does not permit him to file lawsuits on behalf of others. 10
 5 But he continues to believe that he may—and should—champion these cases in a representative
 6 capacity. Federal Rule of Civil Procedure 11(a) requires a complaint initiating a case to be
 7 signed by the plaintiff herself of by her attorney, but the complaints in these cases are signed by
 8 Falstad. And the filing fees for these scores of cases remain unpaid. Falstad offers no reason
 9 why these defects should not result in the dismissal of all of these actions. Even more, Falstad’s
10 objections further bolster the magistrate judge’s recommendation that he be declared a vexatious
11 litigant subject to a prefiling injunction because they confirm that he fully intends to continue to
12 engage in—and even ramp up exponentially—his unauthorized practice of law on a mass scale. 11
13             IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
14 Recommendation to dismiss each of these 133 12 cases is ADOPTED in its entirety, and
15 Falstad’s Objection and Supplemental Objection to that Report and Recommendation are
16 OVERRULED. These cases are DISMISSED without prejudice for failure to pay the filing fee
17 or file an application to proceed in forma pauperis, and for failure of the named plaintiffs to file a
18 properly signed complaint as required by FRCP 11(a), all in violation of the court’s order. The
19 Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THESE
20 CASES.
21
22
     9
         See id., ECF No. 20 at 2.
23
   10
      28 U.S.C. § 1654; see also Simon v. Hartford Life, Inc., 546 F.3d 661, 664–65 (9th Cir. 2008)
24 (collecting cases regarding prohibition of non-lawyers representing others); Nev. Rev. Stat. §
25 7.285 (addressing the unauthorized practice of law in Nevada).
   11
      Indeed, several of his named plaintiffs have already reached out the court to have their cases
26 dismissed, emphasizing that they never authorized him to sue on their behalf. See Zammit v.
27 Solomons et al., 2:21-cv-00738-JAD-NJK, ECF No. 18 at 2–3 (collecting cases).
   12
      This order does not address Alyesa Lyn Hart v. Mary Dillon, Case No. 2:21-cv-00750-APG-
28
   NJK, which has been assigned to another district judge.
                                                        29
          Case 2:21-cv-00853-JAD-NJK Document 8 Filed 08/17/21 Page 30 of 30




 1         IT IS FURTHER ORDERERED that the magistrate judge’s Report and
 2 Recommendation for Hank Falstad to be declared a vexatious litigant [Zammit v. Solomons
 3 et al., 2:21-cv-00738-JAD-NJK, ECF No. 18] is ADOPTED in its entirety, and Falstad’s
 4 objections thereto [Zammit v. Solomons et al., 2:21-cv-00738-JAD-NJK, ECF Nos. 19, 20] are
 5 OVERRULED. IT IS HEREBY ORDERED that Hank Falstad is declared a vexatious
 6 litigant. The Clerk of Court is directed not to accept for filing any complaint submitted by Mr.
 7 Falstad that is not signed by the named plaintiff or a licensed attorney for the named plaintiff, or
 8 with which no filing fee is submitted or an application to proceed in forma pauperis is submitted
 9 for contemporaneous filing, unless he first obtains leave from a judge of this court. Before Mr.
10 Falstad may initiate such an action, he must first file a motion for leave to file a complaint. Mr.
11 Falstad must submit a copy of this vexatious-litigant order and a copy of the proposed complaint
12 with any such motion. If the court does not grant Mr. Falstad written permission to file such a
13 complaint within 30 days of the date of such motion, permission will be deemed denied.
14         IT IS FURTHER ORDERED that Falstad’s motions for attorney’s fees are DENIED
15 because he is not an attorney, these cases have now been dismissed, and the court in its
16 discretion finds that the requested award is not warranted.
17
18                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
19                                                           Dated: August 17, 2021
20
21
22
23
24
25
26
27
28

                                                    30
